Citation Nr: 0022495	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service with the Illinois National 
Guard from August 17, 1981, to September 19, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago which denied service connection for a chronic 
acquired psychiatric disorder.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection to service 
connection for a chronic acquired psychiatric disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  The term 
"veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991).  The term "active military, 
naval, or air service" includes "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 1991). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 349, 314 (1993).  

In general, in any claim for benefits, the initial question 
before the Board is whether the appellant has met his or her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).

A well-grounded claim is a plausible claim, that is, one 
which is meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a 
claim is found to be not well grounded, it must be denied, 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  
38 U.S.C.A. § 5107(a).  The VA cannot undertake to assist an 
individual in developing facts pertinent to a claim until and 
unless the individual submits a well-grounded claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

The U. S. Court of Appeals for the Federal Circuit has set 
forth the parameters of what constitutes a well-grounded 
claim, that is, a plausible claim.  In order for a claim to 
be well grounded, there must be:  (1)  Competent evidence of 
a current disability (a medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence, depending on the circumstances); 
and (3) medical evidence of a nexus between an inservice 
disease or injury and the current disability (medical 
evidence).  See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).  

Where an issue is factual in nature, that is, whether an 
incident or injury incurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted in order to make the claim 
well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

Factual Background

At the time of a report of a medical examination made in 
conjunction with enlistment in May 1981, psychiatric status 
was recorded as normal.  While the appellant denied loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness, she indicated that she had had frequent 
trouble sleeping and depression or excessive worry.  
Elaboration was not provided.

In a report of medical history dated September 17, 1981, the 
appellant described her present health as good.  She stated 
she was not taking any medications.  She reported that she 
had or had had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of some sort.  It was 
indicated she was cleared medically for separation.  

Of record are reports of treatment and evaluation with the 
Clinical Services Division of the Department of Psychiatry of 
the University of Illinois Hospital, dated in the 1980's.  At 
the time of one such visit on September 23, 1981, the 
appellant was seen for a complaint of increased paranoia of 
one month's duration.  Notation was made of a history of 
substance abuse since 1975.  She had taken Methadone in 1980.  
She was withdrawn from this in early 1981 and was then given 
Valium.  She had signed up for the Air Force when she lost 
her job as part of a layoff.  She went to training and then, 
while at church during training, she felt "close to God."  
She reported she had no previous psychiatric history.  Mental 
status examination apparently at that time reflected she was 
well dressed, pleasant and animated.  Judgment was intact, 
and she was properly oriented.  Further, insight was good and 
memory was intact.  Affect was appropriate.  It was stated 
there was no evidence of a psychosis from a clinical 
standpoint.

Additional records include a diagnostic summary dated 
November 18, 1981.  Notation was made of paranoia and ideas 
of reference.  It was stated she was a former opiate abuser 
who had ideas that other people were talking about her.  This 
fact had disturbed her for 2 to 3 months since entering the 
Air Force "this summer."  It was indicated that, while 
attending church services on the base, she underwent 
"religious conversion" and subsequently began to experience 
ideas of reference regarding her drug habit, which led to her 
confession of drug history and discharge from the service.  
There was no history of auditory or visual hallucinations or 
delusions, such as thought insertion, thought withdrawal, or 
thought broadcasting.  Also, there were no feelings of 
euphoria or severe depression, although she did complain of 
severe guilt associated with her drug history.  There was no 
previous history of psychiatric treatment, although she gave 
a history of nervous exhaustion which led to an emergency 
room visit in May 1980.  Mental status examination at that 
time showed moderate anxiety and mild suspiciousness with 
some evidence of delusional thinking, but otherwise was 
essentially unremarkable.  

Also of record is a termination summary from the Clinical 
Services Division of the Department of Psychiatry at the 
University of Illinois Hospital dated December 31, 1981.  It 
was stated the appellant had been treated with neuroleptics 
and supportive psychotherapy for an acute psychotic episode.  
Her final diagnosis was acute paranoid disorder.  She was 
referred to another mental health facility because of greater 
convenience to her.  

Additional medical evidence reflects the appellant was 
hospitalized at the University of Illinois Hospital from 
January to February 1983 with a sudden onset of paranoid 
thoughts and agitation that had begun the night before when 
she had been home alone watching television.  She stated she 
heard something funny and felt the television was 
communicating with her.  She also complained that nothing 
seemed to look quite real to her.  It was noted she had been 
seen originally at the Department of Psychiatry in 1981, when 
she presented following a paranoid psychotic episode that 
developed during a short period of basic training in the Air 
Force which caused her to be terminated from the service.  
The episode responded quickly to Mellaril and Navane.  An 
attempt to decrease or eliminate the medication resulted in 
recurrence of paranoia characterized by thoughts that others 
were talking about her.  She had also had a history of 
heroine addiction since 1975.  At the time of admission, she 
was undergoing Methadone maintenance treatment at a Methadone 
maintenance clinic where she had been followed since July 
1982.  Additional notation was made that, prior to entering 
service in 1981, she had held a number of jobs where she 
appeared to function with some level of responsibility.  
However, since coming out of the service, she had been 
unemployed.  

On mental status examination during hospitalization, she 
began to be markedly depressed and expressed the idea that 
she had destroyed herself with her drug use.  It was felt 
that her paranoia and feelings of depersonalization and 
derealization represented a psychotic process of 
possibilities for a differential diagnosis of bipolar 
affective disorder, schizo-affective disorder, borderline 
personality with psychosis, and toxic psychosis.  Her 
feelings of depersonalization and derealization resolved 
spontaneously within about two days.  However, she was left 
with residual depression and paranoid ideation.  She was 
begun on medication.  It was stated that, because of the 
combination of opiate dependency and an affective disorder, 
there was a possibility that her heroin abuse was an attempt 
to self-medicate.  It was hoped that therapy with 
antidepressants might help her with her problem with drug 
dependence.  

Additional medical evidence includes a report of a VA 
psychiatric examination accorded her in July 1995.  The 
claims file was not available for review.  Diagnoses were:  
Depressive disorder with mood and congruent delusions; and 
history of substance use disorder.  

The appellant gave testimony at hearings before the RO in 
June 1996 and again in July 1998.  She claimed that her 
prescribed medication had been taken away from her at the 
transition/reception station when she entered service in 
August 1981.  She stated that her subsequent nervous symptoms 
included paranoia.  She testified that she "wanted out and 
got out" based on her preservice drug history.  She referred 
to preservice treatment from a  physician and from the 
University of Chicago Hospitals.  She was given forms for 
completion and return to VA for purposes of obtaining 
additional treatment records, but in a rating decision dated 
in March 1999, it was indicated that no response had been 
received from the University of Illinois or from a private 
physician from whom the appellant reported having received 
treatment in 1980 and 1981.

Analysis

In considering the pertinent statutory and regulatory 
framework governing the presumption of aggravation, the Board 
must determine:  (1) Whether there was a worsening of a 
disorder during service; and, (2) if so, whether there was 
clear and unmistakable evidence that the increase in severity 
was due to the natural progress of the disease.  Crowe v. 
Brown, 7 Vet. App. 238 (1995).  

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1154; 
38 C.F.R. § 3.306(a).  See also Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

As noted above, the Court has held that the temporary or 
intermittent flareups during service of a preexisting disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted symptoms, is 
worsened.  Jensen v. Brown, 19 F. 3d. 1413 (Fed. Cir. 1994); 
Hunt v. Derwinski, 1 Vet. App.  292, 297 (1991).  

The evidence in this case does not establish that the 
appellant's psychiatric status during service was worsened 
beyond natural progress.  The termination summary pertaining 
to the appellant's treatment and evaluation at the University 
of Illinois Hospital, referred to the diagnosis of an acute 
paranoid disorder, with no competent medical opinion that the 
preservice psychiatric problems underwent a pathological 
advancement beyond the natural progress of the disorder.  The 
appellant maintains that her psychiatric status was 
aggravated by service.  However, the Court has held that, 
while a lay person is competent to testify as to facts within 
her own observation and recollection such as visible 
symptoms, a lay party such as the appellant is not competent 
to provide probative evidence as to evidence requiring 
expertise derived from a specialized medical education, 
training, or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

There is no competent medical evidence showing any permanent 
increase in severity of the preexisting psychiatric disorder 
during service.  As such, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service).  

In view of the foregoing, the Board must conclude that the 
claim of service connection for a chronic acquired 
psychiatric disorder is not well grounded.  Simply put, there 
is no evidence of record to show that the appellant's 
preexisting psychiatric disorder was aggravated in service or 
that there is a nexus between any current psychiatric 
disorder and her very brief time of one month of active 
service.  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied. 


		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals

	

 

